       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 1 of 30




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
WP COMPANY LLC                       )
d/b/a THE WASHINGTON POST,           )
                                     )
                        Plaintiff,   )
                                     )
       v.                            ) Civil Action No. 1:18-cv-2622-ABJ
                                     )
SPECIAL INSPECTOR GENERAL FOR)
AFGHANISTAN RECONSTRUCTION, )
                                     )
                        Defendant.   )
____________________________________)


                      DECLARATION OF MICHAEL A. HUBBARD

       I, Michael A. Hubbard, declare as follows:

1. I serve as Freedom of Information Act ("FOIA") Officer in the Office of General Counsel,

   Office of the Special Inspector General for Afghanistan Reconstruction ("SIGAR"), located

   in Arlington, Virginia.

2. I have held the position of FOIA Officer since January 2018, when FOIA duties were

   transferred to the Office of General Counsel from the Office of Management and Support

   following the departure of the former SIGAR FOIA clerk.

3. I make this declaration based on my personal knowledge, as well as on information received

   and considered by me in the performance of my official duties.

                                    SIGAR Background

4. SIGAR is a temporary agency established by Section 1229 of the National Defense

   Authorization Act for Fiscal Year 2008 (“NDAA”), Pub. L. No. 110-181, 122 Stat. 3 (Jan.

   28, 2008). Unlike most inspectors general, SIGAR is an independent organization, not




                                              1
        Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 2 of 30




    located within any larger federal agency. While other inspectors general have jurisdiction

    only over the programs and operations of their respective agencies, the NDAA confers on

    SIGAR audit and investigative authority over all reconstruction programs and operations in

    Afghanistan that are supported with U.S. dollars, regardless of the agency involved.1

5. SIGAR is a law enforcement and auditing agency, with fewer than 190 employees. SIGAR’s

    staff, including investigators with the power of arrest, auditors, inspectors, program analysts,

    engineers, and attorneys, work in both the United States and Afghanistan. SIGAR is

    headquartered in Arlington, Virginia, and has an office in Afghanistan with approximately 30

    auditors, investigators, and others.

6. Afghanistan reconstruction is a national security priority for the United States. SIGAR’s

    statutory mission is to prevent and detect waste, fraud, and abuse in U.S.-funded

    reconstruction programs and operations in Afghanistan. The statute also requires SIGAR to

    make recommendations on policies designed to prevent waste, fraud, and abuse by promoting

    economy, efficiency, and effectiveness in the administration of reconstruction programs and

    operations, and to keep Congress and the Secretaries of State and Defense informed about

    problems and deficiencies related to the U.S. reconstruction effort.2

                             The SIGAR Lessons Learned Program

7. The SIGAR Lessons Learned Program ("LLP") was established in 2014 to extract lessons

    from the U.S. reconstruction experience in Afghanistan, and to make recommendations to




1
  National Defense Authorization Act for Fiscal Year 2008, Pub. L. No. 110-181, § 1229(a)(1)
(2008), 122 Stat. 378-85 (establishing the Office of the Inspector General for Afghanistan
Reconstruction, or “SIGAR”), as amended by Pub. L. No. 111-38, 123 Stat. 1932-33 (2009).
2
  National Defense Authorization Act for Fiscal Year 2008, Pub. L. No. 110-181, § 1229(a)(2)
(2008), 122 Stat. 378-85, as amended.

                                                 2
        Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 3 of 30




    Congress and Executive Branch agencies on ways to improve reconstruction efforts in

    current and future overseas contingency operations. LLP’s reports focus on key aspects of

    the reconstruction effort and document what the U.S. government sought to accomplish,

    assess what it achieved, and evaluate the degree to which these efforts helped the United

    States reach its strategic goals in Afghanistan.3 These reports make findings, draw

    conclusions, and provide recommendations to Congress and Executive Branch agencies.

    LLP currently has a staff of 15 employees, which primarily includes subject matter experts,

    research analysts, and editors.

8. LLP draws upon a wide variety of sources for its reports. Much of the documentary research

    is focused on publicly available material, including reports from Executive Branch agencies,

    the Government Accountability Office (“GAO”), the North Atlantic Treaty Organization

    (“NATO”), the Congressional Research Service, the United Nations Development Program,

    and Congressional testimony given by government officials and experts. LLP research teams

    also benefit from SIGAR’s access to material that is not publicly available, including

    documents possessed by Executive Branch agencies. LLP’s research teams also draw from

    SIGAR’s own work, embodied in its quarterly reports to Congress and its investigations,

    audits, inspections, and special projects.

9. In addition to reviewing documents, LLP’s research teams have interviewed hundreds of

    individuals with direct and indirect knowledge of U.S. reconstruction programs. These




3
  E.g., SIGAR, Corruption in Conflict: Lessons from the U.S. Experience in Afghanistan
(September 2016), https://www.sigar.mil/pdf/lessonslearned/SIGAR-16-58-LL.pdf; SIGAR,
Stabilization: Lessons from the U.S. Experience in Afghanistan (May 2018),
https://www.sigar.mil/pdf/lessonslearned/SIGAR-18-48-LL.pdf; Counternarcotics: Lessons from
the U.S. Experience in Afghanistan (June 2018),
https://www.sigar.mil/pdf/lessonslearned/SIGAR-18-52-LL.pdf.

                                                 3
        Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 4 of 30




   interviews have provided insights into the rationale behind government decisions, the debates

   within and between agencies, and the frustrations that span years but often remain formally

   unacknowledged. Interviews have also provided significant information concerning

   government conduct that potentially constitutes waste, fraud, or abuse.

10. Each interview was conducted, consistent with section 7 of the Inspector General Act of

   1978 (“IG Act”), 5 U.S.C. app. 3 § 7, with the express assurance of confidentiality. SIGAR

   routinely asked each informant whether he or she wanted the interview to be "on the record,"

   "off the record", "on background", or "non attribution".      “On the record” interviews are

   interviews in which the informant consented to being identified as the source of the

   information provided in the interviews. “Off the record” and “on background” interviews are

   interviews in which the informant did not consent to being identified as the source of the

   information provided to SIGAR. In some instances, interviewers noted that an informant

   requested “non-attribution.” Similar to “off the record” and “on background,” “non-

   attribution” interviews are interviews in which the informant did not consent to being

   identified as the source of the information provided to SIGAR. If the informant requested

   that the interview be “off the record,” “on background” or “non-attribution” SIGAR

   considered that to mean that the informant did not want to be identified and SIGAR expressly

   assured the informant that the agency would keep his or her identity confidential.

11. Confidentiality is vital to SIGAR’s success in fulfilling its mission because if we could not

   assure our sources that their identities will be protected, it is highly likely that the vast

   majority of individuals in possession of useful information would refuse to share that

   information with SIGAR given their understandable and well-founded fear of unwanted

   contact and reprisal. Indeed, a majority of the informants interviewed by SIGAR wished to




                                                  4
        Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 5 of 30




   remain anonymous due to the politically sensitive nature of many of the matters discussed

   and their fears of harassment, retaliation, damage to their careers, and other adverse

   consequences. For those still working for or with government agencies and organizations,

   confidentiality was and is particularly important due to their fears of punishment for

   reporting possible waste, fraud, and abuse. For Afghans who were interviewed,

   confidentiality was also viewed as essential to their personal safety, given the pervasive

   corruption and violence in the environment in which they live and work.

12. I am aware that informants’ fears of adverse consequences are well founded, given widely

   publicized examples of how government employees, contractors, and others have been

   punished for reporting and revealing waste, fraud, abuse, and other government misdeeds and

   embarrassments.

13. As a result of these concerns, and consistent with section 7 of the IG Act, when LLP staff

   wanted to quote an informant in a lessons learned report, LLP staff first contacted the

   informant to obtain permission. Sometimes that permission was granted and other times it

   was not. In some instances the informant agreed to be quoted or paraphrased, but only with a

   generic description, such as "a USAID official."

                                   Plaintiff's FOIA Request

14. On March 24, 2017, Mr. Craig Whitlock of The Washington Post submitted to SIGAR a

   Freedom of Information Act (“FOIA”), 5 U.S.C. §§ 552, et seq., request dated March 23,

   2017, for copies of “[a]ll transcripts and audio recordings of interviews conducted for

   SIGAR's Lessons Learned Program.” Plaintiff’s FOIA request was assigned control number

   2017-F-014 (Plaintiff’s FOIA request”). Compl., WP Co. LLC v. SIGAR, No. 1:18-cv-2622-

   ABJ (D.D.C. Nov. 14, 2018), Dkt. No. 1, Exh. A. Although the Plaintiff's FOIA request was




                                                5
        Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 6 of 30




   sent on March 24, 2017, SIGAR had no record of it until Mr. Whitlock sought

   acknowledgment that the request had been received. SIGAR then confirmed receipt of the

   FOIA request in an April 17, 2017 email with an attached acknowledgment letter. On May

   15, 2017, SIGAR sent Mr. Whitlock a letter stating that it required an extension of at least 10

   days to process the request. On May 31, 2017, SIGAR sent Mr. Whitlock a letter stating that

   it required an extension of 30 days to process the request and that he had the right to appeal

   any adverse determination should he wish to do so and to send his appeal in writing within

   90 days to a specified address.

15. Shortly after receiving the request, SIGAR conducted an initial search for transcripts and

   audio files responsive to Plaintiff’s FOIA request. SIGAR delayed making a final

   determination on the release of these records due to the pendency of litigation regarding

   Plaintiff's earlier, related request seeking records pertaining to SIGAR’s interview with

   Lieutenant General Michael Flynn. The Flynn request was ultimately resolved in February

   2018. See Stipulation of Dismissal, WP Co. LLC v. SIGAR, No. 1:17-cv-2114-ABJ (D.D.C.

   Feb. 27, 2018), Dkt. No. 12.

16. On February 2, 2018, the Special Inspector General and SIGAR senior staff met with the

   requester, Mr. Whitlock, a reporter for the Washington Post, to discuss the March 23, 2017,

   FOIA request and how to work together to provide as much information as possible. In that

   meeting, SIGAR described the nature of the LLP interviews and the fact that many of the

   people interviewed did not want their names made public for fear of adverse repercussions.

   SIGAR explained it was prohibited by the IG Act from disclosing the identity of sources who

   wished to remain anonymous and that SIGAR had promised those sources confidentiality. It

   became apparent that Mr. Whitlock was under the impression that SIGAR had transcripts and




                                                6
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 7 of 30




   audio recordings for all of the LLP interviews, which SIGAR staff explained was not the

   case. Mr. Whitlock requested a list of the interviews and SIGAR agreed to construct one

   despite the fact that the FOIA does not require agencies to create records. SIGAR staff

   noted, however, that there might be some errors in the list. SIGAR staff also made it clear

   that the list would not include names of confidential sources.

17. On February 14, 2018, SIGAR provided to Mr. Whitlock a list in which LLP staff identified

   interviews thought to be on the record and those thought to be off the record/not for

   attribution, and indicated whether SIGAR had located a transcript or audio recording for the

   interview.

18. In a February 23, 2018 email SIGAR notified Mr. Whitlock that it was granting the FOIA

   request for "all transcripts and audio recordings of interviews conducted for SIGAR's

   Lessons Learned Program." Compl., WP Co. LLC v. SIGAR, No. 1:18-cv-2622-ABJ (D.D.C.

   Nov. 14, 2018), Dkt. No. 1, Exh. B. In the same email, Mr. Arlington, SIGAR's General

   Counsel, stated, "I would like clarification from you . . . strictly speaking, your FOIA

   request was for transcripts and recordings. As explained above, the majority of our

   interviews were conducted without either a transcript or recording; for these there are only

   the interviewer's notes. Are you requesting copies of these also? If so, please let me know,

   as this will require substantially more time and resources to review." Id.

19. Responding by email on February 26, 2018, Mr. Whitlock, stated, "to be clear, as part of my

   March 23, 2017 FOIA request, The Washington Post is requesting all records of interviews

   conducted as part of SIGAR's Lessons Learned Program." Compl., WP Co. LLC v. SIGAR,

   No. 1:18-cv-2622-ABJ (D.D.C. Nov. 14, 2018), Dkt. No. 1, Exh. C.




                                                7
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 8 of 30




20. On February 28, 2018 Mr. Arlington responded, "Regarding what it was that you asked for in

   your FOIA request: I went back to take a look at your March 23, 2017, FOIA request, and I

   see that you requested only ‘All transcripts and audio recordings of interviews conducted for

   SIGAR's Lessons Learned Program.’ You did not request any other records . . . .

   Nevertheless, I provided you with a list of all interviews conducted by the Lessons Learned

   Program and I offered to provide you with interview notes, since as I explained in my last

   email, the vast majority of the interviews were not recorded and there was no transcript. In

   other words, we want you to have this information, but I'm hoping you will understand that it

   will take some time for us to review these interview notes to remove the names and

   identifying information for people who do not want their names revealed. As I explained in

   my email, we are prohibited by law from revealing those sources without their permission.

   As a journalist, I'm sure you appreciate the need to protect confidential sources." Compl.,

   WP Co. LLC v. SIGAR, No. 1:18-cv-2622-ABJ (D.D.C. Nov. 14, 2018), Dkt. No. 1, Exh. D..

21. On February 28, 2018, Mr. Whitlock replied, "I take your point about the wording of the

   original FOIA request -- in retrospect, it should have specified more clearly that The Post is

   seeking any records of the interviews, including notes, not just transcripts or recordings . . ."

   Compl., WP Co. LLC v. SIGAR, No. 1:18-cv-2622-ABJ (D.D.C. Nov. 14, 2018), Dkt. No. 1,

   Exh. E. Mr. Whitlock went on to say that he assumed that SIGAR was "treating this email

   exchange as the equivalent of either a clarified or amended FOIA request." Id.

22. Over the ten years of SIGAR's existence, SIGAR has received approximately 256 FOIA

   requests. The FOIA request that is the subject of this litigation is only the second request to

   ever end up in litigation and the only request that SIGAR has not been able to resolve

   amicably. As a result, SIGAR has no prior experience processing a request of this magnitude




                                                 8
        Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 9 of 30




    or complexity, and this is the first FOIA request that I have worked on as a FOIA Officer

    with SIGAR.

                                   SIGAR's Search for Records

23. By federal government standards, SIGAR is a tiny agency. SIGAR employs fewer than 190

    people and its general counsel’s office—which is tasked with processing FOIA requests, in

    addition to its other duties—consists of only five people: the general counsel, the deputy

    general counsel, an investigative counsel, an ethics counsel, and myself.

24. In my capacity as SIGAR's FOIA Officer, I worked with the Director of SIGAR's Lessons

    Learned Program to identify records responsive to Plaintiff’s request and to process those

    records for release to Plaintiff. Because Plaintiff’s request sought records pertaining to the

    LLP interviews, the General Counsel, Mr. Arlington, determined that responsive records

    were most likely located in LLP’s files. LLP’s files are digital and are kept in digital folders

    on a computer network that is accessible to all LLP staff. To ensure a thorough search for

    records responsive to Plaintiff’s FOIA request, the Director of LLP instructed his staff on

    February 12, 2018, to search their digital files for all transcripts, audio recordings, and

    records of interview (“ROIs”).4 On or about March 1, 2018, the Director of LLP clarified that

    the search should be made for records that existed prior to February 28, 2018. The search

    was conducted by LLP staff manually, by opening and visually searching the digital folders,

    and electronically by searching all LLP files using terms such as "interview," “transcript,”

    “record of interview,” “ROI,” “recording,” and “audio”.




4
  A record of interview (ROI) is a document that contains an LLP analyst’s notes, impressions,
thoughts, and advice concerning information collected during an interview with an informant.
An ROI is not a transcript.

                                                  9
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 10 of 30




25. The Director of LLP personally supervised the search for ROIs and confirmed with his staff

   that the searches were carried out correctly. In addition, he assigned a program manager to

   do an independent search to confirm that all responsive records had been found.

26. As a result of these searches, SIGAR identified a total of 461 records responsive to Plaintiff’s

   revised request, totaling 2,145 pages.

       a. Sixteen of the 461 responsive records were audio recordings. Six of the audio

            recordings were of “on the record” interviews and were released in full; one of the

            audio recordings was an “on the record” interview and was released in part; one of

            the audio recordings was partially “on the record” and partially “off the record,” and

            was released in part; and eight of the audio recordings were of “off the record”

            interviews and withheld in full.

       b.   Twenty-eight of the 461 responsive records consist of transcripts. Twenty-four of

            the transcripts were of “on the record” interviews and released in full; one transcript

            was “on the record” and released in part; one transcript was partially “on the record”

            and partially “off the record,” and was released in part; and two of the transcripts

            were of “off the record” interviews and released in part.

       c. One of the 461 responsive records is a list of interviews that SIGAR LLP conducted

            and hoped to conduct. This list was released in part.

       d. Four hundred and sixteen of the 461 responsive records were records of interviews

            (“ROIs”). Thirty ROIs summarized “on the record” interviews and were released in

            full; 18 of the ROIs summarized “on the record” interviews and were released in part;

            367 ROIs summarized “off the record” interviews and were released in part; and one

            ROI summarized an “off the record” interview and was withheld in full.




                                                 10
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 11 of 30




27. Of the 18 ROIs that summarized on-the-record interviews but that were released in part,

   SIGAR released the identity of the informant but withheld a limited amount of other

   information in each record. The remaining 368 ROIs that were either released in part or

   withheld in full were either not conducted on the record and/or the informant did not

   expressly consent to the disclosure of his or her identity. Accordingly, SIGAR withheld

   these informants’ names, titles, interview codes and other personally identifying information.

   With respect to the ROIs, the vast majority of records do not contain the informant’s name.

   Rather, the informant is identified in the ROI by title and/or interview code. An interview

   code is a unique identifier assigned to a particular informant. Some interview codes

   contained in off-the-record ROIs were not redacted owing to clerical error.

28. On February 21, 2018, with the release of five transcripts totaling 303 pages to Mr. Whitlock

   without redactions, SIGAR began producing responsive records to Plaintiff on a rolling basis.

   SIGAR made this decision consistent with its long-standing policy to make as much

   information available to the public as it can.

29. SIGAR produced the non-exempt portions of 227 responsive records prior to November 14,

   2018, when Plaintiff filed this lawsuit.

30. SIGAR produced the non-exempt portions of the remaining 234 responsive records after

   Plaintiff filed this lawsuit.

31. SIGAR released 60 records in full; 392 records were released in part; and 9 records were

   withheld in full.

32. In preparing for summary judgment, SIGAR again reviewed the records and determined that

   additional information could be released to Plaintiff. SIGAR accordingly reprocessed the

   records and produced the records to Plaintiff with a Bates stamp appearing on each page.




                                                11
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 12 of 30




                              Discussion of Exemptions Claimed

33. We reviewed the responsive audio recordings, transcripts, and ROIs with an eye to making as

   much of their contents public as we could. Although we realized that these records were

   predecisional and deliberative in their entirety and, therefore, SIGAR could have invoked

   FOIA Exemption (b)(5) to withhold the entire record set, we chose to release as much

   information as possible, withholding only information to maintain the confidentiality of our

   sources under Exemptions 3, 6, 7(C), and 7(D) and the privacy of third parties. We also

   redacted a limited amount of information pursuant to Exemption 5.

34. When reviewing the ROIs, we also realized that some information contained in the records

   might be considered so sensitive by other federal agencies that it might be classified or

   otherwise withheld from public disclosure. SIGAR does not have the authority to classify

   information. Therefore, SIGAR referred those ROIs containing potentially sensitive

   information to the relevant agency or agencies for consultation. This consultation process

   required substantial extra time.

35. The federal agencies to which SIGAR referred the ROIs for consultation were seeing those

   records for the first time. As a result, it was not surprising that some of the information

   contained in those records was subsequently classified, or redacted for national security

   reasons, as described below. Portions of those records were withheld under Exemptions 1, 3,

   6, 7(A), 7(E), and 7(F), which are addressed separately in declarations by the State

   Department (“State”), the United States Special Operations Command (“SOCOM”), the

   United States Central Command (“CENTCOM”), and the Drug Enforcement Agency

   (“DEA”). Accordingly, this declaration incorporates by reference the State Declaration, the




                                                12
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 13 of 30




   SOCOM Declaration, the CENTCOM Declaration, and the DEA Declaration as filed

   contemporaneously.

                       FOIA Exemption (b)(1) – Classified Information

36. The State Department invoked Exemption 1 to withhold information that is currently

   classified in accordance with Executive Order 13,526. The State Department Declaration

   and the accompanying State Department Vaughn are appended to this declaration.

                           FOIA Exemption (b)(3) – Exempt by Statute

37. Exemption 3 permits the withholding of information that is “specifically exempted from

   disclosure by statute provided such statute . . . requires that the matters be withheld from the

   public in such a manner as to leave no discretion on the issue.” 5 U.S.C. § 552(b)(3).

38. Three federal statutes are cited as the basis for FOIA Exemption 3 in this matter: Section

   7(b) of the Inspector General Act of 1978, as amended (“IG Act”); 10 U.S.C. § 130b, and

   Section 102A(i)(l) of the National Security Act of 1947, as amended, 50 U.S.C. § 3024(i)(l).

   The SOCOM declaration addresses information withheld pursuant to 10 U.S.C. § 130b and

   the State and CENTCOM Declarations address information withheld pursuant to the National

   Security Act of 1947.

39. Section 7(b) of the IG Act prohibits SIGAR from disclosing the identity of individuals who

   report waste, fraud, and abuse, and provide other information concerning government

   conduct and operations without their consent. LLP relied on this provision to promise

   confidentiality to those it interviewed.

40. Although approximately 72 interviews occurred “on the record,” meaning the informant

   consented to being identified as the source of the information provided to SIGAR, a majority

   of the informants made it clear to SIGAR that they wanted to remain anonymous for a



                                                13
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 14 of 30




   number of reasons. SIGAR promised these informants that their identities would be kept

   confidential. Therefore, most interviews were conducted “off the record,” “on background”

   or for “non-attribution.” Only if informants gave “consent” to have their names associated

   with specific information provided to SIGAR, did SIGAR release their names in association

   with that specific information. An informant may have provided consent to SIGAR to release

   his or her name in association with some information, but not all information provided during

   the interview.

41. For the informants who did not make clear their “consent” to the disclosure of their identity,

   SIGAR, consistent with section 7 of the IG Act, redacted their names and other personally

   identifying information, such as official title, dates of employment, and duties, where their

   identities would be made apparent by such detailed information and its context in the record.

   For ROIs that were off the record, on background, or not for attribution, the informant’s

   name and other identifying information were redacted. For 367 ROIs, instead of or in

   addition to the informant’s name, a unique interview code assigned to that informant was

   listed in the ROI, and this code was also redacted. As noted above, in some instances

   informants provided limited consent regarding the use of their information in a SIGAR

   public report. For example, when LLP staff wanted to quote an informant in a lessons

   learned report, the staff first contacted the informant to obtain permission. Sometimes that

   permission was granted and other times it was not. In some instances the informant agreed to

   be quoted or paraphrased, but only with a generic description, such as "a USAID official."

   Most often, the informant consented to a quote being attributed to himself or herself, but did

   not consent to the entirety of an interview record being attributed to himself or herself. In




                                                14
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 15 of 30




   these instances, SIGAR redacted the name and interview code associated with the informant,

   but released the additional information contained in the interview record.

42. If the identities of these informants were to be revealed, it could result in harm to these

   sources, including harassment, public and private vilification, ostracization, demotion,

   employment termination, or other forms of retaliation. SIGAR depends on the courage of

   government employees, contractors, and others to come forward to provide candid

   information regarding waste, fraud, and abuse, and other information important to the

   efficient operation of federal agencies involved in the reconstruction of Afghanistan. If

   SIGAR were not able to assure these sources that their identities will be protected, the

   majority would be unwilling to provide their candid observations and experiences, and

   SIGAR's Lessons Learned Program, investigations, and audits would be severely limited and

   substantially less effective, to the detriment of Congress, the Executive Branch, and the

   public.

43. These redactions are therefore critical to "assure a free flow of information to the Inspector

   General" and to protect whistle-blowers who "might face retaliation if their identities were

   revealed . . . ." Iglesias v. USAID, No. 17-cv-285, 2018 WL 4954148, at *8-9 (D.D.C. Oct.

   12, 2018) (internal citation and quotations omitted).

             FOIA Exemption (b)(5) – Predecisional and Deliberative Information

44. FOIA Exemption b5, 5 U.S.C. § 552(b)(5), is invoked to withhold materials protected by the

   deliberative process privilege. Release of this material would expose SIGAR's internal

   deliberations, expose the preliminary personal thoughts of SIGAR analysts, other SIGAR

   staff, and the employees of other agencies, impede and deter the frank and candid exchange




                                                 15
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 16 of 30




   of ideas and information within the agency and among employees of collaborating agencies,

   and ultimately have a chilling effect on agency decision making.

45. The informants acted as “consultants” to SIGAR to provide it with the necessary information

   to produce its lessons learned reports and to conduct audits and investigations. Many of the

   informants fall within the “consultant corollary” to the Exemption 5 threshold because they

   acted as outside experts, and it was SIGAR who sought their advice. McKinley v. Bd. of

   Governors of Fed. Reserve Sys., 647 F.3d 331, 338 (D.C. Cir. 2011).

46. Although all of the ROIs are covered by Exemption 5 because they contain predecisional,

   deliberative information that assist in the development of the lessons learned reports, in the

   spirit of transparency, SIGAR used its discretion to release as much information as possible,

   only asserting Exemption 5 as the sole basis for withholding certain predecisional,

   deliberative information. SIGAR invoked Exemption 5 for portions of only 63 of 416 ROIs.

47. The ROIs are notes made by an interviewer; they are not a transcript. They are deliberative

   because they are the thoughts of the interviewer, who is interpreting what the informant is

   saying, and then writing something down. What the interviewer decides to write can vary

   from word-to-word, phrase-to-phrase, and sentence-to-sentence, from "quotes" to

   "interpretations" to "analysis" to added thoughts. There is even a possibility that some of

   what the interviewer writes may be an inaccurate representation of what the informant

   said. That, for example, is one reason why SIGAR goes back to informants to verify the

   accuracy of what they said before using it in a lessons learned report. In addition, the ROIs

   are "predecisional" because a major purpose of the interviews is to obtain information to

   contribute to a lessons learned report in which SIGAR will make findings, draw conclusions,

   and make recommendations. Even though many of the withholdings are factual, they fall




                                                16
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 17 of 30




   within the privilege's scope because they are intended to facilitate development of SIGAR's

   final position on the relevant issues in a future report.

48. All of the records at issue were generated as part of a continuing process of agency decision

   making. The information in these documents contributes to a larger decision making process

   within SIGAR, namely the drafting of lessons learned reports and, in some instances,

   decisions whether to begin law enforcement investigations or audits. The records requested

   are deliberative because they contain opinions, advice, and recommendations offered in the

   course of SIGAR’s decision making with respect to those reports. Moreover, any facts

   discussed in the context of these records are those selected by the interviewer out of a larger

   group of facts and thus represent a judgment call of what the interviewer believes is

   important and should be reported to others within SIGAR.

49. The release of the portions of these records would have a chilling effect on SIGAR’s ability

   to obtain information in the future from individuals with knowledge of Afghanistan

   reconstruction. This would harm both SIGAR’s ability to provide recommendations to

   Congress and other Executive Branch agencies through lessons learned reports and its ability

   to obtain information that could be useful in ongoing or future investigations of waste, fraud,

   and abuse.

                  FOIA Exemption 6 – Personally Identifiable Information

50. Apart from the confidentiality mandated by Section 7 of the IG Act, FOIA Exemption 6, 5

   U.S.C. § 552(b)(6), permits SIGAR to withhold the identity of individuals who have not

   authorized release of their names and other personally identifiable information.

51. To determine whether Exemption 6 may be applied to withhold the names and personally

   identifying information of the informants who were interviewed by LLP staff, as well as the




                                                 17
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 18 of 30




   names of other individuals referenced in the ROIs, I was required to engage in a four-part

   analysis. First, I was required to determine whether the information at issue is a personnel,

   medical, or "similar file"; second, I was required to determine whether there is a significant

   privacy interest in the requested information; third, I was required to evaluate Plaintiff’s

   asserted FOIA public interest in disclosure; and finally, if there is a significant privacy

   interest in non-disclosure and a FOIA public interest in disclosure, I was required to balance

   those competing interests to determine whether disclosure "would constitute a clearly

   unwarranted invasion of personal privacy."

52. I first determined that the ROIs at issue are "similar files" for purposes of Exemption 6. I am

   aware that the U.S. Supreme Court has held that Congress intended the term "similar files" to

   be interpreted broadly, rather than narrowly. U.S. Department of State v. Washington Post

   Co., 456 U.S. 595, 599-603 (1982). Here, the individuals interviewed by SIGAR provided

   their personal thoughts, observations, critiques, complaints, and analyses to a SIGAR

   interviewer. Each interview was between an individual and a SIGAR employee. The

   essence of the interview was that it was personal and intended to be candid. In addition,

   many of the informants provided information about third parties, including their names and

   other identifying information, and characterized their activities, opinions, and actions. I

   concluded that this information was clearly linked to particular individuals, and therefore the

   ROIs are "similar files".

53. Second, I determined there was, in fact, a significant privacy interest in this information. In

   U.S. Department of Justice v. Reporters Committee for Freedom of the Press, the Supreme

   Court stated that "both the common law and the literal understandings of privacy encompass




                                                 18
           Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 19 of 30




       the individual's control of information concerning his or her person."5 Here, consistent with

       section 7 of the IGA, SIGAR interviewers assured informants that their identities would not

       be disclosed absent consent and the informants at issue requested non-disclosure. If the

       identities of these sources were to be revealed, the informants could be subjected to serious

       adverse consequences, including harassment, public and private vilification, ostracization,

       demotion, employment termination, or other forms of retaliation. In the case of Afghan

       informants and non-Afghans who travel to Afghanistan, disclosure of this information could

       expose them to personal harm, due to the pervasive corruption and violence in Afghanistan.

       Third parties referenced in the ROIs, transcripts and audio recordings could be exposed to

       similar harms. I therefore concluded that these individuals have a significant privacy interest

       in maintaining the confidentiality of their identities.

54. Many of the informants requested that their statements be off the record/on background or

       that SIGAR contact them prior to release of their name and the information they disclosed in

       the interview.

55. Accordingly, for ROIs that were off the record, on background, or not for attribution, SIGAR

       redacted the informant’s name and other identifying information unless the informant clearly

       and expressly consented that their identity could be disclosed.

56. For 367 ROIs, instead of the informant’s name, a unique interview code assigned to that

       informant was listed in the ROI, and this code was also redacted.6 As noted above, in some

       instances, informants provided limited consent regarding the use of their identifying

       information in a SIGAR public report. For example, the informant consented to a quote

       being attributed to himself or herself, but did not consent to the entirety of an interview


5
    489 U.S. 749, 763 (1989).
6
    The transcripts and audio recordings did not have interview codes.


                                                          19
           Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 20 of 30




      record being attributed to himself or herself. In these instances, SIGAR redacted the name

      and interview code associated with the informant, but released the additional information

      contained in the interview record.

57. SIGAR withheld in full eight off the record audio recordings, because the agency determined

      that release of the informants’ voices would reveal their identities.

58. In total, SIGAR withheld the names and other identifying information from 378 responsive

      records. SIGAR withheld the names, interview codes, titles, ranks, dates of deployment,

      dates of employment, location where the interview took place, and other information that

      could be used to identify the informant or a third party and constitute a clearly unwarranted

      invasion of personal privacy. SIGAR is aware, through long experience working with

      whistle-blowers and other informants, that all of these informants risk being embarrassed,

      humiliated, or possibly harassed if their identities are released. Of these, it appears that at the

      time of the interviews about half were U.S. government civilian employees; about 25 percent

      were U.S. military; many of the rest were foreign nationals, including members of allied

      military forces, academics, and others. Overall, about 35 percent were former military or

      civilian government employees, i.e., private citizens, and that number may have grown over

      time; 10 percent were very high ranking military and civilian employees, i.e., ambassadors,

      generals, and assistant secretaries; and 15 percent were law enforcement and intelligence

      personnel in sensitive positions. A few were foreign civilians, including Afghans.7

59. Third, I noted that in its complaint, Plaintiff asserted that it was in the public interest to know

      who had made certain statements to SIGAR, because a statement might have more

      significance if it were made by certain people rather than others. In considering this public



7
    It should be noted that these categories often overlap, which is why the numbers do not equal 100 percent.


                                                         20
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 21 of 30




   interest, I noted the vast majority of the substantive information contained in the ROIs had

   been disclosed. Disclosure of the names of the informants and third parties named in the

   ROIs would do little to shed additional light on government operations. Additionally, I

   determined there is a strong public interest in assuring that individuals will share information

   with SIGAR in the future. SIGAR depends on the courage of government employees,

   contractors, and others to come forward to provide candid information regarding waste,

   fraud, and abuse, and other information important to the efficient operation of federal

   agencies involved in the reconstruction of Afghanistan. If SIGAR were not able to assure

   these sources that their identities will be protected, the majority would be unwilling to

   provide their candid observations and experiences, and SIGAR's Lessons Learned Program,

   investigations, and audits would be severely limited and substantially less effective, to the

   detriment of Congress, the Executive Branch, and the public.

60. Finally, I weighed the privacy interests of the informants and third parties against the FOIA

   public interest asserted by The Washington Post. I concluded that the informants and third

   parties had a very strong privacy interest in preserving their confidentiality, as described

   above, while the Plaintiff was able to articulate only the possibility that there would be some

   value in knowing who said what. While knowing the names of SIGAR's sources might be

   intriguing to those interested in the machinations of personalities, it would shed little light on

   the operations and activities of government. Further, as discussed above, the public has an

   interest in ensuring that individuals will share information with SIGAR in the future.

61. Accordingly, I conclude that disclosure of these names would constitute a clearly

   unwarranted invasion of privacy, since disclosure would reveal little, if anything, of

   substance about an agency's activities.




                                                 21
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 22 of 30




                                   FOIA Exemption 7
             Records or Information Compiled for Law Enforcement Purposes

62. FOIA Exemption 7, 5 U.S.C. § 552(b)(7), protects six categories of law enforcement

    information from disclosure. To protect any of this information, the records or information

    must be compiled for law enforcement purposes, by a law enforcement agency. SIGAR

    withheld information pursuant to Exemptions 7(C) and 7(D). In addition, the DEA withheld

    information pursuant to Exemptions 7(A), 7(E), and 7(F), and CENTCOM and SOCOM both

    withheld information pursuant to Exemption 7(E). These withholdings are addressed in the

    DEA Declaration, the CENTCOM Declaration, and SOCOM declaration filed

    contemporaneously with this declaration.

63. SIGAR meets Exemption 7’s threshold requirements. SIGAR is a law enforcement agency.

    SIGAR's mission is to prevent and detect waste, fraud, and abuse in Afghanistan

    reconstruction programs and operations.8 SIGAR's two main functions are to conduct law

    enforcement investigations and audits.9 SIGAR has the authority to issue subpoenas and

    make arrests.10 SIGAR's Special Agents investigate crimes involving federal procurement

    fraud, contract fraud, theft, corruption, bribery of government employees and public officials,

    and a variety of civil matters pertaining to waste, fraud, and abuse. SIGAR auditors conduct

    performance audits, financial audits, and inspections, and to date have found more than $1

    billion in questioned costs and savings. Additionally, SIGAR pursues the prosecution of

    criminal wrongdoing using prosecutors detailed from the Department of Justice in federal




8
  National Defense Authorization Act for Fiscal Year 2008, Pub. L. No. 110-181, § 1229(a)(1)
(2008), 122 Stat. 378-85, as amended.
9
  National Defense Authorization Act for Fiscal Year 2008, Pub. L. No. 110-181, § 1229(f)
(2008), 122 Stat. 378-85, as amended.
10
   5 U.S.C. app. §§ 4, 6.

                                                22
        Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 23 of 30




     courts, in military courts under the Uniform Code of Military Justice, and in investigations

     with the Afghan Attorney General's Office.

64. SIGAR’s lessons learned reports are a critical part of its law enforcement mission. SIGAR’s

     authorizing statute requires it not only to carry out audits and investigations of waste, fraud,

     and abuse in Afghanistan, but also to make recommendations for improvements to the

     reconstruction effort aimed at deterring and preventing waste, fraud, and abuse.11 The LLP is

     one way SIGAR carries out that duty. Accordingly, the lessons learned reports it produces

     are an integral part of SIGAR’s law enforcement mission.

65. The ROIs at issue here were compiled for law enforcement purposes, serving as a critical part

     of SIGAR’s ongoing investigation of waste, fraud, and abuse relating to Afghanistan

     reconstruction programs and operations supported by appropriated funds. SIGAR relied on

     the ROIs in formulating its lessons learned reports, which include recommendations for

     combatting waste, fraud, and abuse. For example, SIGAR’s first full lessons learned report,

     Corruption in Conflict, published in September 2016, was centered entirely on law

     enforcement issues. The report made 11 recommendations to Congress and Executive

     Branch agencies designed to improve anticorruption efforts in Afghanistan and in future

     overseas contingency operations. Information obtained in the interviews and memorialized

     in the ROIs made a substantial contribution to that report, and most of the ROIs contained

     information obtained from confidential sources. In September 2017, SIGAR published

     Reconstructing the Afghan National Defense and Security Forces, which, among other

     things, investigated the failure to develop an effective police function in Afghanistan and




11
  National Defense Authorization Act for Fiscal Year 2008, Pub. L. No. 110-181, § 1229(a)(1)
(2008), 122 Stat. 378-85, as amended .

                                                  23
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 24 of 30




   made related findings and recommendations. Information contained in the ROIs was used to

   produce that report also. And in June 2018, SIGAR published Counternarcotics, which

   examined the U.S. counternarcotics effort in Afghanistan. The report made detailed findings

   and recommendations for improvements to the counternarcotics program, all of which were

   law enforcement centered. Information contained in a majority of these ROIs came from

   confidential sources, and contributed substantially to these reports and others.

66. In addition, LLP staff have shared information obtained in the course of their research,

   including information obtained during the interviews memorialized in the ROIs, with

   SIGAR’s investigations and audit directorates both informally and in regular weekly

   meetings, since the inception of LLP. The weekly meeting was established by the Special

   Inspector General specifically for the purpose of sharing information across directorates. In

   this way, LLP staff have in the past alerted the investigators and auditors to relevant

   information obtained in the course of their interviews, as well as information obtained from

   other sources. In sum, information contained in the ROIs has in the past, and we expect will

   in the future, make a significant contribution to SIGAR’s law enforcement mission. Thus, the

   responsive records were compiled not only to inform Congress and the Executive branch

   about law enforcement efforts in Afghanistan such as those to combat corruption and

   narcotics trafficking, but also to further SIGAR’s own investigations.

                                 FOIA Exemption 7(A) --
              Information Expected to Interfere with Enforcement Proceedings

67. FOIA Exemption (b)(7)(A) protects information that is compiled for law enforcement

   purposes that could reasonably be expected to interfere with enforcement proceedings. 5

   U.S.C. § 552(b)(7)(A).




                                                24
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 25 of 30




68. As noted above, Exemption 7(A) was invoked by the Drug Enforcement Agency ("DEA") to

   withhold certain information pertaining to law enforcement methods used by DEA in

   apprehending criminals. This is explained in detail in DEA's Declaration, which is filed

   contemporaneously with this declaration.

                     FOIA Exemption 7(C) -- Invasion of Personal Privacy

69. FOIA Exemption 7(C) is intended to protect information the disclosure of which could

   reasonably be expected to constitute an unwarranted invasion of personal privacy. 5 U.S.C.

   § 552(b)(7)(C).

70. SIGAR redacted the names and other personally identifying information of informants who

   requested that their interviews be conducted off the record, on background, or stated the

   information provided to SIGAR was not for attribution. Thus, to be clear, unless an

   informant expressly gave their consent to have their personal privacy exposed, SIGAR

   redacted the informant’s name and other personally identifying information – such as official

   title, dates of employment, and duties – where their identities would be made apparent by

   such detailed information in the record and its context.

71. For 367 ROIs, instead of the informant’s name, a unique interview code assigned to that

   informant was listed in the ROI, and this code has been redacted. SIGAR withheld in full

   eight off-the-record audio recordings, because the agency determined that release of the

   informants’ voices would reveal their identities.

72. In some instances, informants provided limited consent regarding the use of their identifying

   information in a SIGAR public report. For example, the informant consented to a quote

   being attributed to himself or herself, but did not consent to the entirety of an interview

   record being attributed to himself or herself. In these instances, SIGAR redacted the name




                                                25
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 26 of 30




   and/or interview code associated with the informant, but released the additional information

   contained in the interview record.

73. If the identities of these informants were to be revealed, it could result in serious adverse

   consequences to these sources, including harassment, public and private vilification,

   ostracization, demotion, employment termination, or other forms of retaliation. In the case of

   Afghan informants and non-Afghans who travel to Afghanistan, disclosure of this

   information could expose them to personal harm, due to the pervasive corruption and

   violence in Afghanistan. To invoke Exemption 7(C), SIGAR was required to weigh the

   privacy interest of the informants and third parties identified in the responsive records against

   the public interest in disclosure of this information.

74. To determine whether this exemption should be applied to withhold the names and

   identifying information of the informants and third parties named in the ROIs, I applied the

   balancing test used for Exemption 6, recognizing that for this exemption the privacy interest

   of the individual is accorded more weight than under Exemption 6. See ¶¶ 58-60

75. Using this analysis, I concluded that the names and identifying information of these

   individuals should be withheld because their privacy interests outweigh any public interest in

   their identities. See ¶¶ 58-60. This included informants who were foreign nationals (who

   maintain privacy interests under this exemption), and higher ranking government officials.

76. In total, SIGAR withheld the names and other identifying information from 378 responsive

   records. SIGAR withheld the names, interview codes, titles, ranks, dates of deployment,

   dates of employment, location where the interview took place, and other information that

   could be used to identify the informant or a third party and constitute a clearly unwarranted

   invasion of personal privacy. SIGAR is aware, through long experience working with




                                                 26
           Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 27 of 30




       whistle-blowers and other informants, that all of these informants risk being embarrassed,

       humiliated, or possibly harassed if their identities are released.

77. Of those interviewed, it appears that at the time of the interviews about half were U.S.

       government civilian employees; about 25 percent were U.S. military; many of the rest were

       foreign nationals, including members of allied military forces, academics, and others.

       Overall, about 35 percent were former military or civilian government employees, i.e.,

       private citizens, and that number may have grown over time; 10 percent were very high

       ranking military and civilian employees, i.e., ambassadors, generals, and assistant secretaries;

       and 15 percent were law enforcement and intelligence personnel in sensitive positions. A

       few were foreign civilians, including Afghans.12

                                         FOIA Exemption 7(D) --
                            Disclosure of the Identity of a Confidential Source

78. FOIA Exemption 7(D) permits an agency to withhold from disclosure records which "could

       reasonably be expected to disclose the identity of a confidential source." 5 U.S.C.

       § 552(b)(7)(D).

79. SIGAR invoked this exemption to withhold the names and identifying information of

       informants who did not consent to the disclosure of their identity. The records to which this

       exemption were applied are indicated in the Vaughn Index. SIGAR expressly promised

       confidentiality to informants who requested it. This was standard practice for the lessons

       learned interviews. Notations to this effect were made on the ROIs at the time of the

       interview, such as "off the record", "on background", or "non-attribution." In addition, in the

       vast majority of instances the informants were not identified on the ROIs. Instead, an

       interview code was placed on the ROIs when SIGAR promised the informants


12
     It should be noted that these categories often overlap, which is why the numbers do not equal 100 percent.


                                                          27
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 28 of 30




   confidentiality, keyed to a separate list of the informants' names. Courts have held that both

   of these actions demonstrate that express promises of confidentiality were made. See, e.g.,

   Roth v. DOJ, 642 F.3d 1161, 1186 (D.C. Cir. 2011)(FBI properly withheld documents that

   contained positive indications that the FBI gave the sources express assurances of

   confidentiality as evidenced by words "protect identity" and notation that source "desired to

   remain anonymous"); Clemente v. FBI, 741 F.Supp. 2d 64, 87 (D.D.C. 2010)(agreeing that

   FBI's declaration showed that informants with source symbol numbers received express grant

   of confidentiality).

80. SIGAR took these precautions for several reasons: (1) Section 7 of the IGA requires that the

   names of informants be kept confidential unless the informant consents to their release; (2) in

   most cases, the informants feared retaliation by their employers, including possible job loss

   or other adverse consequences; (3) Afghan informants feared not only potential job loss, but

   feared for their personal safety should it become known that they had provided information

   to the U.S. government; and (4) it is unlikely that most informants would have consented to

   be interviewed had they not received assurance from SIGAR that theirs names would be kept

   in confidence.

81. Confidential sources providing information to SIGAR pursuant to assurances of

   confidentiality should be secure in the knowledge that their assistance will be held in

   confidence. Release of these names and identifying information could cause some sources to

   withdraw their cooperation with SIGAR and have a chilling effect on other current and

   potential sources, who need to know they can trust SIGAR’s assurances of confidentiality.




                                               28
       Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 29 of 30




                                FOIA Exemption 7(E) --
                        Techniques or Procedures for Investigations

82. FOIA Exemption 7(E) protects information compiled for law enforcement that could disclose

   techniques or procedures for investigations or prosecutions, or guidelines that could be

   expected to risk circumvention of the law. 5 U.S.C. § 552(b)(7)(E).

83. DEA, CENTCOM, and SOCOM each withheld portions of the ROIs under Exemption 7(E).

   Information regarding these withholdings is set forth in the DEA Declaration, CENTCOM

   Declaration, and SOCOM Declaration, which are filed contemporaneously with this

   declaration.

                               FOIA Exemption 7(F) --
      Information Expected to Endanger the Life or Physical Safety of an Individual

84. FOIA Exemption 7(F) protects information that is compiled for law enforcement proposes

   the disclosure of which could reasonably be expected to endanger the life or physical safety

   of an individual.

85. DEA applied Exemption 7(F) in conjunction with Exemption 7(E) to withhold information

   describing the location of where DEA agents sleep while in Afghanistan. This is explained

   in detail in DEA's Declaration, filed contemporaneously with this declaration.

                                         Segregability

86. SIGAR reviewed each record line-by-line to identify information that was required by statute

   to be withheld or that should be withheld under a FOIA exemption. SIGAR made every

   effort to segregate material that could be disclosed entirely or with minimal redactions in

   accordance with the exemptions discussed herein. It was not possible to reveal additional

   information without revealing the substance of the information exempted from release under




                                               29
Case 1:18-cv-02622-ABJ Document 19-4 Filed 08/16/19 Page 30 of 30
